Citation Nr: 1534044	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  08-10 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 

INTRODUCTION

The Veteran had active service from June 1984 to November 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the case was subsequently transferred to the RO in New York, New York.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in September 2010.  A transcript of that hearing has been associated with the claims file. 

This case was previously before the Board, most recently in August 2012, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


REMAND

The Board finds that additional development is required before the claim on appeal is decided.  

In the August 2012 remand, the Board directed that the claims file be returned to the December 2010 VA examiner for an addendum opinion regarding the etiology of the Veteran's knee disability.  Specifically, the examiner was requested to provide an opinion as to whether the Veteran's left knee disability was caused or aggravated by a service-connected back disability.  A review of the record shows that the case was sent for the directed addendum in January 2013.  At that time, the examiner opined that the Veteran's left knee disability was not caused or aggravated by the low back disability.  The examiner noted that the Veteran had degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbosacral spine.  The examiner noted that the Veteran experienced radiating pain into the left leg which was caused by the pressure on the nerve roots secondary to the DDD of the lumbosacral spine and did not lead to arthritis in knees.  

The Board finds the January 2013 addendum opinion to be incomplete.  The examiner did not provide a complete rationale for the opinion provided in that, it does not appear that the examiner fully considered all aspects of the Veteran's back disability and the potential effects they would have on the left knee.  For example, the Veteran has been documented to walk with an antalgic gait as a result of the low back disability.  The examiner did not consider the effect altered body mechanics could have on the Veteran's gait and the development of additional disability.  Further, while the examiner noted that the Veteran's left knee disability was not aggravated by a back disability, there was no rationale provided that accounted for that portion of the opinion.  For those reasons, the January 2013 addendum opinion is incomplete and cannot serve as the basis for a denial of entitlement to service connection.  

The Board finds that the development conducted does not adequately comply with the requests of the August 2012 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, the Board finds that the Veteran should be provided a new VA examination to determine the nature and etiology of the left knee disability, to include whether it was caused or aggravated by his service-connected low back disability.  

Additionally, current treatment records should be identified and obtained before a decision is rendered in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records not already of record in the claims file.

2.  Then, schedule the Veteran for a VA examination, by a medical doctor examiner who has not previously examined him, to determine the nature and etiology of any left knee disability.  The examiner must review the claims file and should note that review in the report.  The rationale for all opinions expressed should be provided.  Based on an examination of the Veteran and a review of the record, the examiner should provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that any left knee disability was caused by a service-connected low back disability, to specifically include altered gait/body mechanics caused by the low back disability?

(b)  Is it at least as likely as not (50 percent or greater probability) that any left knee disability has been aggravated (permanently worsened beyond the natural progress of the disability) by a service-connected low back disability, to specifically include altered gait/body mechanics caused by such disability?

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

